Exhibit 10.1

 

CHANGE IN CONTROL AGREEMENT

 

This Change in Control Agreement (the “Agreement”) is made as of the 26th day of
February, 2014 (the “Effective Date”), by and between Hillenbrand, Inc., an
Indiana corporation (the “Company”), and                (the “Executive”).

 

WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster continuous employment by the Company and its subsidiaries
of their key management personnel;

 

WHEREAS, the Compensation and Management Development Committee (the “Committee”)
of the Board of Directors (the “Board”) of the Company has recommended, and the
Board has approved, that the Company enter into Change in Control Agreements
with key executives of the Company and its subsidiaries who are from time to
time designated by the management of the Company and approved by the Committee;

 

WHEREAS, the Committee and the Board believe that Executive has made valuable
contributions to the productivity and profitability of the Company and consider
it essential to the best interests of the Company and its shareholders that
Executive be encouraged to remain with the Company; and

 

WHEREAS, the Board believes it is in the best interests of the Company and its
shareholders that Executive continue in employment with the Company and in the
event of any proposed Change in Control (as defined below) be in a position to
provide assessment and advice to the Board regarding any proposed Change in
Control without concern that Executive might be unduly distracted by the
personal uncertainties and risks created by any proposed Change in Control;

 

NOW, THEREFORE, the Company and Executive agree as follows:

 

1.                                      Effectiveness; Prior Agreement.  The
terms and conditions of this Agreement shall become effective commencing on the
Effective Date.  Executive and the Company previously entered into that certain
Change in Control Agreement dated as of                      (the “Prior
Agreement”).  This Agreement replaces and supersedes the Prior Agreement, and
the Prior Agreement is hereby terminated.

 

2.                                      Termination following a Change in
Control.  After the occurrence of a Change in Control, the Company will provide
or cause to be provided to Executive the rights and benefits described in
Section 3 hereof in the event that Executive’s employment with the Company and
its subsidiaries is terminated:

 

(a)                                 by the Company or its subsidiaries (or its
or their successors) for any reason other than on account of Executive’s death,
permanent disability, retirement or for Cause (as defined below) at any time
prior to the second anniversary of a Change in Control; or

 

(b)                                 by Executive for Good Reason (as defined
below) at any time prior to the second anniversary of a Change in Control.

 

--------------------------------------------------------------------------------


 

Anything in this Agreement to the contrary notwithstanding, if a Change in
Control occurs and if the Executive’s employment with the Company is terminated
by the Company without Cause, or by Executive for Good Reason, prior to the date
on which the Change in Control occurs, and if it is reasonably demonstrated by
Executive that such termination of employment (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change in Control or
(ii) otherwise arose in connection with or anticipation of a Change in Control
which subsequently occurs within three months of such termination, then for
purposes of this Agreement a Change in Control shall be deemed to have occurred
on the day immediately prior to such termination of employment, and all
references in Section 3 to payments within a specified period as allowed by law
following “Termination” shall instead be references to the specified period
following the Change in Control.

 

The rights and benefits described in Section 3 hereof shall be in lieu of any
severance or similar payments otherwise payable to Executive under any
employment agreement or severance plan or program of the Company or any of its
subsidiaries but shall not otherwise affect Executive’s rights to compensation
or benefits under the Company’s compensation and benefit programs except to the
extent expressly provided herein.

 

3.                                      Rights and Benefits Upon Termination.

 

In the event of the termination of Executive’s employment under any of the
circumstances set forth in Section 2 hereof (“Termination”), the Company shall
provide or cause to be provided to Executive the following rights and benefits,
provided that Executive executes and delivers to the Company within 45 days of
the Termination a release (“Release”) in a form reasonably acceptable to the
Company:

 

(a)                                 a lump sum payment in cash in the amount of
[two/three] times Executive’s Annual Base Salary (as defined below), payable
(i) on the date which is six months following Termination, if the Executive is a
“specified employee” as defined in Code Section 409A(a)(2)(B)(i) of the Internal
Revenue Code of 1986, as amended (“Code”) (Section 409A of the Code is hereunder
referred to as “Section 409A”), and the Treasury Regulations promulgated
thereunder (to the extent required in order to comply with Section 409A); or
(ii) on the next regularly scheduled payroll following the earlier to occur of
fifteen (15) days from the Company’s receipt of an executed Release or the
expiration of sixty (60) days after Executive’s Termination, if Executive is not
such a “specified employee” (or such payment is exempt from Section 409A);
provided, however, that if the before-stated sixty (60) day period ends in a
calendar year following the calendar year in which the sixty (60) day period
commenced, then any benefits not subject to clause (i) shall only begin on the
next regularly scheduled payroll following the expiration of sixty (60) days
after the Executive’s Termination;

 

(b)                                 for the [24/36] months following
Termination, continued health and medical insurance coverage for Executive and
Executive’s dependents substantially comparable (with regard to both benefits
and employee contributions) to the coverage provided by the Company immediately
prior to the Change in Control for active employees of equivalent rank.  From
the end of such [24/36]-month period until Executive attains Social Security
Retirement Age, Executive shall have the right to purchase (at COBRA rates
applicable to such coverage) continued coverage for Executive and Executive’s
dependents under one or more plans

 

2

--------------------------------------------------------------------------------


 

maintained by the Company for its active employees, to the extent Executive
would have been eligible to purchase continued coverage under the plan in effect
immediately prior to the Change in Control had Executive’s employment terminated
[24/36] months following Termination.  The payment of any health or medical
claims for the health and medical coverage provided in this subparagraph
(b) shall be made to the Executive as soon as administratively practicable after
the Executive has provided the appropriate claim documentation, but in no event
shall the payment for any such health or medical claim be paid later than the
last day of the calendar year following the calendar year in which the expense
was incurred.  Notwithstanding anything herein to the contrary, to the extent
required by Section 409A:  (i) the amount of medical claims eligible for
reimbursement or to be provided as an in-kind benefit under this Agreement
during a calendar year may not affect the medical claims eligible for
reimbursement or to be provided as an in-kind benefit in any other calendar
year, and (ii) the right to reimbursement or in-kind benefits under this
Agreement shall not be subject to liquidation or exchange for another benefit;

 

(c)                                  continuation for Executive, for a period of
two years following Termination, of the Executive Life Insurance Bonus Program
(if any) provided for Executive by the Company immediately prior to the Change
in Control and the group term life insurance program provided for Executive
immediately prior to the Change in Control.  The payment of any claim for death
benefits provided under this subparagraph (c) shall be paid in accordance with
the appropriate program, provided, however that if the death benefit is subject
to Section 409A, then the death benefit shall be paid, as determined by the
Company in its complete and absolute discretion, no later than the later to
occur of (i) the last day of the calendar year in which the death of the
Executive occurs or (ii) the 90th day following the Executive’s death;

 

(d)                                 a lump sum payment in cash, payable within
30 days after Termination, equal to all reimbursable business expenses and
similar miscellaneous benefits as of the Termination; provided, however, that to
the extent that any such miscellaneous benefits are subject to Section 409A,
such benefits shall be paid in one lump sum (i) on the date which is six months
following Termination, if the Executive is a “specified employee” as defined in
Code Section 409A(a)(2)(b)(i), or (ii) on the next regularly scheduled payroll
following the earlier to occur of fifteen (15) days from the Company’s receipt
of an executed Release or the expiration of sixty (60) days after Executive’s
Termination, if Executive is not such a “specified employee”; provided, however,
that if the before-stated sixty (60) day period ends in a calendar year
following the calendar year in which the sixty (60) day period commenced,  then
any benefits not subject to clause (i) shall only begin on the next regularly
scheduled payroll following the expiration of sixty (60) days after the
Executive’s Termination;

 

(e)                                  a lump sum payment in cash equal to the
amounts accrued, if any, for the last 12 months times [two/three] immediately
prior to the Termination in any of the Defined Contribution, Matching Account
and/or Supplemental Contribution Account, payable (i) on the date which is six
months following Termination, if the Executive is a “specified employee” as
defined in Code Section 409A(a)(2)(B)(i), or (ii) on the next regularly
scheduled payroll following the earlier to occur of fifteen (15) days from the
Company’s receipt of an executed Release or the expiration of sixty (60) days
after Executive’s Termination, if Executive is not such a “specified employee”
(or such payment is exempt from Section 409A); provided, however, that if the
before-stated sixty (60) day period ends in a calendar year following the
calendar year in which the sixty (60) day period commenced, then any benefits
not subject to

 

3

--------------------------------------------------------------------------------


 

clause (i) shall only begin on the next regularly scheduled payroll following
the expiration of sixty (60) days after the Executive’s Termination;

 

(f)                                   a lump sum payment in cash equal to the
amount of Short-Term Incentive Compensation which would be payable to Executive
if the relevant performance targets with respect to such incentive compensation
in effect for the entire year in which the Change in Control occurred were
achieved at 100% of target; and

 

(g)                                  accelerated vesting of all awards held by
Executive under the Company’s Stock Incentive Plan, including the following
(capitalized terms used below and not otherwise defined shall have the meanings
given to them in the Company’s Stock Incentive Plan):

 

(i)                                     immediate vesting of all outstanding
awards of Bonus Stock;

 

(ii)                                  immediate vesting of all outstanding Stock
Options;

 

(iii)                               immediate vesting of all outstanding awards
of Restricted Stock;

 

(iv)                              immediate vesting of all outstanding awards of
Restricted Stock Units (also known as Deferred Stock) which would be payable to
Executive if the relevant performance targets, where applicable, were achieved
at 100% of target; and

 

(v)                                 immediate vesting of all Stock Appreciation
Rights;

 

provided, that if the Change in Control involves a merger, acquisition or other
corporate restructuring in which the Company is not the surviving entity (or
survives as a subsidiary of another entity) (an “Acquisition”), then, in lieu of
any such shares of common stock of the Company as described above, Executive
shall be entitled to receive consideration equal to that which Executive would
have received had the Termination occurred (and, thus, the rights and benefits
set forth above been realized) immediately prior to the Acquisition; and
provided further, that the Company shall in any case have the right to
substitute cash for shares of common stock of the Company or consideration in an
amount equal to the fair market value of such shares or consideration as
reasonably determined by the Company.

 

Any distribution to be made under Section 3(f) or (g) shall be made no later
than two and a half months following Executive’s Termination, except to the
extent otherwise required in order to comply with Section 409A.

 

4.                                      Adjustments to Payments.

 

(a)                                 If any payment or benefit Executive would
receive pursuant to this Agreement or otherwise, including accelerated vesting
of any equity compensation (all such payments and/or benefits hereinafter,
“Payment”), would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be either (x) provided to the Executive in full, or (y) provided
to the Executive to such lesser extent which would result in no portion of such
Payment being subject to the excise tax, further reduced

 

4

--------------------------------------------------------------------------------


 

by $5,000 (including such further reduction, the “Cutback Amount”), whichever of
the foregoing amounts, when taking into account applicable federal, state, local
and foreign income and employment taxes, such excise tax and other applicable
taxes, (all computed at the highest applicable marginal rates), results in the
receipt by the Executive, on an after-tax basis, of the greatest amount of the
Payment, notwithstanding that all or a portion of such Payment may be subject to
the excise tax.  If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Cutback Amount, reduction
shall occur in the following order: (A) cash payments shall be reduced first and
in reverse chronological order such that the cash payment owed on the latest
date following the occurrence of the event triggering such excise tax will be
the first cash payment to be reduced; (B) accelerated vesting of
performance-based equity awards shall be cancelled or reduced next and in the
reverse order of the date of grant for such awards (i.e., the vesting of the
most recently granted awards will be reduced first), with full-value awards
reduced before any performance-based stock option or stock appreciation rights
are reduced; (C) health and welfare benefits shall be reduced and in reverse
chronological order such that the benefit owed on the latest date following the
occurrence of the event triggering such excise tax will be the first benefit to
be reduced; and (D) accelerated vesting of time-based equity awards shall be
cancelled or reduced last and in the reverse order of the date of grant for such
awards (i.e., the vesting of the most recently granted awards will be reduced
first), with full-value awards reduced before any time-based stock option or
stock appreciation rights are reduced.

 

(b)                                 The Company shall appoint a nationally
recognized accounting firm to make the determinations required hereunder and
perform the foregoing calculations.  The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.  The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Company and Executive within fifteen (15) calendar days after the date on
which right to a Payment is triggered (if requested at that time by the Company
or Executive).  Any good faith determinations of the accounting firm made
hereunder shall be final, binding and conclusive upon the Company and Executive.

 

5.                                      Section 409A Acknowledgement.

 

Executive acknowledges that Executive has been advised of Section 409A, which
has significantly changed the taxation of nonqualified deferred compensation
plans and arrangements.  Under proposed and final regulations as of the date of
this Agreement, Executive has been advised that Executive’s severance pay and
other Termination benefits may be treated by the Internal Revenue Service as
“nonqualified deferred compensation,” subject to Section 409A.  In that event,
several provisions in Section 409A may affect Executive’s receipt of severance
compensation, including the timing thereof.  These include, but are not limited
to, a provision which requires that distributions to “specified employees” (as
defined in Section 409A) on account of separation from service may not be made
earlier than six months after the effective date of separation.  If applicable,
failure to comply with Section 409A can lead to immediate taxation of such
deferrals, with interest calculated at a penalty rate and a 20% excise tax.  As
a result of the requirements imposed by the American Jobs Creation Act of 2004,
Executive agrees that if Executive is a “specified employee” at the time of
Executive’s termination and if severance payments are covered as “nonqualified
deferred compensation” or otherwise not

 

5

--------------------------------------------------------------------------------


 

exempt, such severance pay (and other benefits to the extent applicable) due
Executive at time of termination shall not be paid until a date at least six
months after Executive’s effective termination date.  Executive acknowledges
that, notwithstanding anything contained herein to the contrary, both Executive
and the Company shall each be independently responsible for accessing their own
risks and liabilities under Section 409A that may be associated with any payment
made under the terms of this Agreement which may be deemed to trigger
Section 409A.  To the extent applicable, Executive understands and agrees that
Executive shall have the responsibility for, and Executive agrees to pay, any
and all appropriate income tax or other tax obligations for which Executive is
individually responsible and/or related to receipt of any benefits provided in
this Agreement.  Executive agrees to fully indemnify and hold the Company
harmless for any taxes, penalties, interest, cost or attorneys’ fee assessed
against or incurred by the Company on account of such benefits having been
provided to Executive or based on any alleged failure to withhold taxes or
satisfy any claimed obligation.  Executive understands and acknowledges that
neither the Company, nor any of its employees, attorneys or other
representatives, has provided or will provide Executive with any legal or
financial advice concerning taxes or any other matter, and that Executive has
not relied on any such advice in deciding whether to enter into this Agreement. 
Notwithstanding any provision of this Agreement to the contrary, to the extent
that any payment under the terms of this Agreement would constitute an
impermissible acceleration of payments under Section 409A or any regulations or
Treasury guidance promulgated thereunder, such payments shall be made no earlier
than at such times allowed under Section 409A.  If any provision of this
Agreement (or of any award of compensation) would cause Executive to incur any
additional tax or interest under Section 409A or any regulations or Treasury
guidance promulgated thereunder, the Company or its successor may reform such
provision; provided that it will (i) maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A and (ii) notify and consult with Executive
regarding such amendments or modifications prior to the effective date of any
such change.

 

6.                                      Non-Competition; Non-Solicitation.  In
the event that upon a Termination, Executive receives any of the rights and
benefits described in Section 3 hereof, then during the period beginning on such
Termination and ending [two/three] years thereafter:

 

(a)                                 Executive will not, unless acting as an
employee of the Company or any of its affiliated companies or with the prior
written consent of the Company, directly or indirectly, own, manage, operate,
finance, join, control or participate in the ownership, management, operation,
financing or control of, or be connected in a competitive capacity as an
officer, director, employee, partner, principal, agent, representative,
consultant or otherwise with, or use or permit Executive’s name to be used in
connection with, any business or enterprise that (i) is engaged in the business
of designing, engineering, manufacturing, marketing, selling or distributing any
products or services that compete with, or are a functional equivalent of or
alternative for, any of the products or services designed, engineered,
manufactured, marketed, sold or distributed by the Company or any of its
affiliated companies within the year prior to the Termination or that the
Company or any of its affiliated companies are about to so do at the time of
such Termination (the “Competing Products”), and (ii) is engaged in any such
activities within any state of the United States or the District of Columbia or
any other country in which the Company or any of its affiliated companies
engages in or is about to engage in any of such activities; and

 

6

--------------------------------------------------------------------------------


 

(b)                                 Executive will not, unless acting as an
employee of the Company or any of its affiliated companies or with the prior
written consent of the Company, (i) call on or solicit, either directly or
indirectly, for any purposes involving the designing, engineering,
manufacturing, marketing, selling, purchasing or distributing of any Competing
Products, any person, firm, corporation or other entity who or which is or had
been, at the time of or within two years prior to the Termination, a customer of
the Company or any of its affiliated companies, or (ii) knowingly solicit for
employment, or otherwise for the providing of advice or services, any person who
is an employee of the Company or any of its affiliated companies or who was such
an employee within six months prior to such Termination.

 

The provisions of Section 6(a) shall not prohibit Executive from owning not more
than one percent (1%) of the outstanding stock or other corporate security of a
company that is traded or quoted on a national securities exchange or national
market system.

 

7.                                      Definitions.  As used in this Agreement,
the following terms shall have the following meanings:

 

(a)                                 “Annual Base Salary” means the annualized
amount of Executive’s rate of base salary in effect immediately before the
Change in Control or immediately before the date of Termination, whichever is
greater.

 

(b)                                 “Cause” shall have the same meaning set
forth in any current employment agreement that the Executive has with the
Company or any of its subsidiaries.

 

(c)                                  A “Change in Control” shall be deemed to
occur on:

 

(i)                                     the date that any person, corporation,
partnership, syndicate, trust, estate or other group acting with a view to the
acquisition, holding or disposition of securities of the Company, becomes,
directly or indirectly, the “beneficial owner” (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934) of securities of the Company representing
35% or more of the voting power of all securities of the Company having the
right under ordinary circumstances to vote at an election of the Board (“Voting
Securities”), other than by reason of (x) the acquisition of securities of the
Company by the Company or any of its Subsidiaries or any employee benefit plan
of the Company or any of its Subsidiaries, or (y) the acquisition of securities
of the Company directly from the Company;

 

(ii)                                  the consummation of a merger or
consolidation of the Company with another corporation unless

 

(A) the shareholders of the Company, immediately prior to the merger or
consolidation, beneficially own, immediately after the merger or consolidation,
shares entitling such shareholders to 50% or more of the voting power of all
securities of the corporation surviving the merger or consolidation having the
right under ordinary circumstances to vote at an election of directors in

 

7

--------------------------------------------------------------------------------


 

substantially the same proportions as their ownership, immediately prior to such
merger or consolidation, of Voting Securities of the Company;

 

(B) no person, corporation, partnership, syndicate, trust, estate or other group
beneficially owns, directly or indirectly, 35% or more of the voting power of
the outstanding voting securities of the corporation resulting from such merger
or consolidation except to the extent that such ownership existed prior to such
merger or consolidation; and

 

(C) the members of the Company’s Board, immediately prior to the merger or
consolidation, constitute, immediately after the merger or consolidation, a
majority of the board of directors of the corporation issuing cash or securities
in the merger;

 

(iii)                               the date on which individuals who at the
beginning of the 24-month period ending on such date constituted the entire
Board (“Current Directors”) shall cease for any reason to constitute a majority
of the Board, unless the nomination or election of each new director was
approved by a majority vote of the Current Directors;

 

(iv)                              the consummation of a sale or other
disposition of all or substantially all of the assets of the Company; or

 

(v)                                 the date of approval by the shareholders of
the Company of a plan of complete liquidation of the Company.

 

(d)                                 “Defined Contribution Accounts,” “Matching
Accounts,” and “Supplemental Contribution Accounts” shall have the meanings set
forth in the Company’s Supplemental Executive Retirement Program or Supplemental
Retirement Plan, as applicable.

 

(e)                                  “Executive Life Insurance Bonus Program”
shall mean a program under which the Company pays the annual premium for a whole
life insurance policy on the life of Executive.

 

(f)                                   “Good Reason” shall have the same meaning
set forth in any current employment agreement that the Executive has with the
Company or any of its subsidiaries.

 

(g)                                  “Short-Term Incentive Compensation” means
the Incentive Compensation payable under the Short-Term Incentive Compensation
Program, or any successor or other short-term incentive plan or program.

 

8.                                      Notice.

 

(a)                                 Any discharge or termination of Executive’s
employment pursuant to Section 2 shall be communicated in a written notice to
the other party hereto setting forth the

 

8

--------------------------------------------------------------------------------


 

effective date of such discharge or termination (which date shall not be more
than 30 days after the date such notice is delivered) and, in the case of a
discharge for Cause or a termination for Good Reason the basis for such
discharge or termination.

 

(b)                                 For purposes of this Agreement, notices and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed (i) in the case of Executive, to the last address the Company has on
file; or (ii) in the case of the Company, to One Batesville Boulevard,
Batesville, Indiana 47006, provided that all notices to the Company shall be
directed to the attention of the Board with a copy to the Vice President and
General Counsel, or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon receipt.

 

9.                                      No Duty to Mitigate.  Executive is not
required to seek other employment or otherwise mitigate the amount of any
payments to be made by the Company pursuant to this Agreement.

 

10.                               Assignment.

 

(a)                                 This Agreement is personal to Executive and
shall not be assignable by Executive other than by will or the laws of descent
and distribution.  This Agreement shall inure to the benefit of and be
enforceable by Executive’s legal representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors.  The Company shall require
any successor to all or substantially all of the business and/or assets of the
Company, whether direct or indirect, by purchase, merger, consolidation,
acquisition of stock, or otherwise, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent as the Company would be
required to perform it if no such succession had taken place.

 

11.                               Arbitration.  Any dispute or controversy
arising under, related to or in connection with this Agreement shall be settled
exclusively by arbitration before a single arbitrator in Indianapolis, Indiana,
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association.  The arbitrator’s award shall be final and binding on all parties
to this Agreement.  Judgment may be entered on an arbitrator’s award in any
court having competent jurisdiction.

 

12.                               Integration.  As of the Effective Date, this
Agreement supersedes and replaces any prior change in control agreement (for the
avoidance of doubt, including the Prior Agreement), oral or written agreements
or understandings in respect of the matters addressed hereby.  To the extent the
terms or conditions of any equity award grant instrument conflict with the terms
of this Agreement, the terms of this Agreement shall govern.

 

13.                               Amendment.  This Agreement may not be amended
or modified otherwise than by a written agreement executed by the parties hereto
or their respective successors and legal representatives.

 

9

--------------------------------------------------------------------------------


 

14.                               Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

 

15.                               Withholding.  The Company may withhold from
any amounts payable under this Agreement such federal, state, local or foreign
taxes as shall be required to be withheld pursuant to any applicable law or
regulation.

 

16.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Indiana
without reference to principles of conflict of laws.

 

17.                               Attorney’s Fees.  If any legal proceeding
(whether in arbitration, at trial or on appeal) is brought under or in
connection with this Agreement, each party shall pay its own expenses, including
attorneys’ fees.

 

18.                               Term of Agreement.  The term of this Agreement
shall be one year commencing on the date hereof; provided however, that this
Agreement shall be automatically renewed for successive one-year terms
commencing on each anniversary of the date of this Agreement unless the Company
shall have given notice of non-renewal to Executive at least 30 days prior to
the scheduled termination date; and further provided that notwithstanding the
foregoing, (i) this Agreement shall not terminate within [two/three] years after
a Change in Control, or  during any period of time when a transaction which
would result in a Change in Control is pending or under consideration by the
Board, and (ii) Section 6 hereof shall survive termination.  The termination of
this Agreement shall not adversely affect any rights to which Executive has
become entitled prior to such termination.

 

[remainder of page intentionally left blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above set forth.

 

 

HILLENBRAND, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

11

--------------------------------------------------------------------------------